{¶ 50} I concur in part and dissent in part from the majority's decision. I would find that the trial court erred in failing to grant summary judgment in favor of Appellee with respect to the employment discrimination cause of action. I respectfully disagree with the majority's conclusion that there exists no genuine issue of material fact surrounding the retaliation claim. I would find that genuine issues of material fact remain as to whether there exists a proximate relationship between the protected conduct and Appellant's termination. More specifically, I disagree with the majority's conclusion that the only evidence that connects Appellant's termination to her protected activity is the proximity between the two events. The majority's treatment of the fourth prong of the retaliation test creates an untenable situation in which an employee could almost never succeed on a retaliation claim because he or she could not establish a nexus between the protected activity and the adverse employment action without a explicit admission from the employer. Accordingly, I would affirm the trial court's decision on this claim. *Page 1